                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

TYRONE COLE, # 266538,                          )
                                                )
             Plaintiff,                         )
                                                )
   v.                                           )     CIVIL ACTION NO. 2:20-cv-84-ECM
                                                )
ALABAMA DEP’T OF                                )
CORRECTIONS, et al.,                            )
                                                )
             Defendants.                        )

                                             ORDER

         On March 3, 2020, the Magistrate Judge entered a Recommendation (doc. 7) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

         ORDERED as follows that:

        1.       the Recommendation of the Magistrate Judge is ADOPTED;

        2.       the Plaintiff’s claims against the Alabama Department of Corrections are

summarily DISMISSED with prejudice in accordance with the provisions of 28 U.S.C. §

1915A(b)(1);

        3.       Defendant Alabama Department of Corrections is DISMISSED as a

defendant; and

        4.       this case is referred back to Magistrate Judge for further proceedings.

        Done this 27th day of March, 2020.

                                            /s/ Emily C. Marks
                                      EMILY C. MARKS
                                      CHIEF UNITED STATES DISTRICT JUDGE
